


Exhibit 10.28

 

Summary Description of Named Executive Officer
Oral At-Will Employment Agreement

 

With the exception of Daniel M. Bradbury, our President and Chief Executive
Officer, with whom we have a written employment agreement, we maintain oral
at-will employment relationships with each of our other currently-serving named
executive officers: Mark G. Foletta, Orville G. Kolterman, M.D., Marcea Bland
Lloyd and Roger Marchetti. Each of these executive officers receives our normal
and customary employment benefits, generally on the same terms as all of our
employees. The benefits include the right to (i) participate in our 401(k) Plan
and our Employee Stock Purchase Plan, (ii) receive 10% of eligible compensation
in the form of Amylin common stock under our Employee Stock Ownership Plan and
(iii) receive stock option grants under our Equity Incentive Plan and cash
bonuses under our cash bonus plan. The cash bonus plan is called the Executive
Cash Bonus Plan when it applies to those employees with the title of executive
director or above.  In 2008 each of our named executive officers voluntarily
waived any right to receive an annual cash bonus payout. Each of these executive
officers is also eligible, along with all of our employees holding the title of
vice-president and above, to participate in our Deferred Compensation Plan and
our Officer Change in Control Severance Benefit Plan. The Change in Control Plan
provides each participant with certain benefits in the event such employee
ceases employment with Amylin without cause or under certain specified
circumstances and within 90 days prior to, or within 13 months following
specified change of control transactions.  In such event, (i) the president and
chief executive officer would receive salary continuation for 36 months and
three times his annual target bonus; (ii) executive officers would receive
salary continuation for 24 months and two times their annual target bonus, and
(iii) non-executive officers would receive 18 months salary continuation and an
amount equal to their annual target bonus.  Under the Change in Control Plan,
officers would also receive 18 months of COBRA payment reimbursement.  We also
have customary indemnification agreements with our officers, including these
executive officers. In addition, the Compensation and Human Resources Committee
of our Board of Directors reviews the salaries of our executive officers from
time to time.  Mr. Bradbury’s annual salary is currently set at $675,000. Annual
salaries for each of our other named executives are currently set as follows: 
Dr. Kolterman - $440,000, Mr. Foletta - $419,000, Ms. Lloyd - $400,125 and
Mr. Marchetti - $360,400.

 

--------------------------------------------------------------------------------
